Case MDL No. 2931 Document5 Filed 12/23/19 Page 1 of 1

UNITED STATES JUDICIAL PANEL ON MULTIDISTRICT LITIGATION

2931

MDL No. 2 ______ & TITLE- INRE: Delta Dental Antitrust Litigation

 

NOTICE OF APPEARANCE

Appearances should only be entered in compliance with Rule 4.1(c).

PARTIES REPRESENTED (indicate plaintiff or defendant--attach list if more than one
action):

Plaintiff Dr. Steven P. Dultz DMD

SHORT CASE CAPTION(s) (Include District(s), Civil Action No(s).-- attach list if more
than one action):

Dr. Steven P. Dultz DMD v. Delta Dental Inurance Company et al., Northern District of Illinois-1:2019-cv-06758

3 2 2g sg fe fe ois fe fs ofc fs fe is ics fe afc ofc ofc fe is fe fs fs fe ois ois 9k 2s 2s os of oie of ois ois ois of of oie 2s 2 i is ois ois oi 2 2 2 2k

In compliance with Rule 4.1(c), the following designated attorney is authorized to file and
receive service of all pleadings, notices, orders, and other papers relating to practice before the

Judicial Panel on Multidistrict Litigation on behalf of the plaintiff(s)/ defgndan(s) indicated. I am
aware that only one attorney can be designated for each
12/23/2019 "L, i
Date “ Signature/of Agee Designee

Name and Address of Designated Attorney:

Ronald J. Aranoff-Wollmuth Maher & Deutsch LLP-500 Fifth Avenue-12th Floor-New York, New York 10110

Telephone No,: 212 382-3300 Fax No.:212 382-0050

 

Email Address: raranoff@wmd-law.com

 

Instructions:

1, From the JPML home page, download Notice of Appearance, Fill out form and save in .pdf format. (All documents filed with the Judicial Panel must be in PDF Format.)
The Appearance Form is to be filed as the main PDF document. Any documents submitted with the Appearance Form are attachments.

2, Select MDL from the menu bar at the top of the ECF screen.

3. Click on Notices. Select the appropriate Notice of Appearance. Select Next.

4, Enter the three or four digit MDL number (ex. 875). Select Next.

5. Verify MDL number, if correct Select Next.

6. Choose the case(s) for which the Appearance is being filed. Select Next.

7. Select Party. Select next twice.

8. Upload the Appearance Form as the Main document and all other documents as attachments. Be sure to choose a category and description. Select the document to which
the Appearance relates. (Note: Appearances filed in new litigations will be linked to the initial Motion for Transfer and Appearances filed in transferred litigations should be
linked to the Conditional Transfer Order (CTO).

9. Select the next button and verify docket text. If correct continue to select next to complete the transaction,

JPML Form 18
